Name: Commission Regulation (EEC) No 2002/89 of 5 July 1989 opening an invitation to tender for the sale of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 7. 89 Official Journal of the European Communities No L 191 / 15 COMMISSION REGULATION (EEC) No 2002/89 of 5 July 1989 opening an invitation to tender for the sale of olive oil held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common -organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 225/89 (2), and in particular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 (3), provides that olive oil held by the intervention agencies shall be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation (EEC) No 136/66/EEC, the Italian intervention agency holds certain quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 3818/85 (*), laid down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the state of the market in olive oil is at present favourable for the sale of part of the said oil ; Whereas in the present situation of the market in olive oils where supply is low compared with demand and in order to provide the greatest possible number of operators with a minimum supply for their immediate needs, it should be stipulated that each operator may only submit tenders for a maximum quantity ; whereas in order to avoid any misuse of this provision and therefore prevent a limited number of operators from monopolizing the quantities put up for sale, it should be stipulated that only recognized operators may submit tenders in response to this invitation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale on the Community market of the following quantities of olive oil :  approximately 12 000 tonnes of lampante virgin olive oil,  approximately 2 000 tonnes of olive-pomace oil . Article 2 The invitation to tender shall be published on = 6 July 1989. Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the central office of AIMA, via Palestro 81 , 1-00185 Rome, Italy. A copy of the invitation to tender shall be sent without delay to the Commission. Article 3 The tenders must reach AIMA at the central office, via Palestro 81 , Rome, Italy not later than 2 p.m. (local time) on 20 July 1989 . Tenders shall be admissible only if submitted by a natural or legal person who exercises an activity in the olive oil sector and is entered in that status as at 31 December 1988 in a public register of a Member State. Furthermore, no tenderer may submit a tender for a quantity in excess of 1 500 tonnes, for lampante virgin olive oil , and 500 tonnes for olive-pomace oil . Article 4 1 . With regard to lampante virgin olive oil, tenders shall be submitted for an oil of 5 ° acidity. With regard to olive-pomace oil , tenders shall be submitted for an oil of 10 ° acidity. 2. Where the oil awarded has a different degree of acidity from that for which the tender was submitted^ the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below : A. Lampante virgin olive oil :  up to 5 ° acidity : incresase of Lit 528,6 for each tenth of a degree of acidity below 5 ° ,  above 5 ° up to 8 ° acidity : reduction of Lit 528,6 for each tenth of a degree of acidity above 5 ° , HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency, 'Azienda di Stato per gli interventi ' nel mercato agricolo', hereinafter referred to as 'AIMA', shall open an invitation to tender in accordance (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 128, 11 . 5. 1989, p. 15. 0 OJ No L 331 , 28 . 11 . 1978, p. 13 . (&lt;) OJ No L 348, 30 . 12. 1977, p. 46. 0 OJ No L 368, 31 . 12. 1985, p. 20 . No L 191 / 16 Official Journal of the European Communities 6. 7. 89  above 8 : additional reduction of Lit 578,2 for each tenth of a degree above 8 ° ; B. Olive-pomace oil :  below 10 ° down to 8 ° acidity : an increase of Lit 350 for each tenth of a degree of acidity below 10 ° ,  below 8 ° : an additional increase of Lit 300 for each tenth of a degree below 8 ° ,  above 10 ° : a reduction of Lit 350 for each tenth of a degree above 10 ° . Article 5 Not later than three days after the expiry of the time limit laid down for the submission of tenders, AIMA shall send the Commission a list, without mentioning names, stating the highest tenders received for each lot put up for sale. Article 6 The minimum selling price shall be fixed, in accordance with the procedure laid down in Article 38 of Regulation (EEC) No 136/66/EEC, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. Article 7 The olive oil shall be sold by AIMA not later than the seventh day of each month following that during which the tenders were submitted . Article 8 The . security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Lit 30 000 per 100 kilograms. Article 9 The storage charge referred to in Article 15 of Regulation (EEC) No 2960/77 shall be Lit 4 000 per 100 kilograms. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission